SUBJECT TO COMPLETION, DATED NOVEMBER 29, 2010 PRELIMINARY PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED NOVEMBER 29, 2010 7,840,000 Shares Common Stock This prospectus supplement relates to an aggregate of up to7,840,000 shares of our common stock owned by the selling stockholder. UBS AG is offering its Mandatorily Exchangeable Notes due June 15, 2012 (the “exchangeable notes”), mandatorily exchangeable for up to a maximum of 9,800,000 shares of our common stock (or a maximum of11,250,000 shares of our common stock if the over-allotment option granted to the underwriter of the exchangeable notes offering is exercised in full). On the maturity date for the exchangeable notes, UBS AG will exchange the exchangeable notes for shares of our common stock, cash or a combination of cash and shares of our common stock generallybased on a formula linked to the daily closing price of our common stock during an averaging period preceding the maturity date. We will have no obligation under the exchangeable notes to deliver any shares of our common stock to UBS Securities LLC, UBS AG, any holder of the exchangeable notes or any other person. We understand that UBS AG expects to hedge its obligations under the exchangeable notes through UBS AG or one or more of its affiliates. In connection with the exchangeable notes offering, Norimet Limited (the “selling stockholder”) expects to sell an aggregate of7,840,000 shares of our common stock (or up to an aggregate of9,000,000 shares of our common stock if the over-allotment option granted to the underwriter of theexchangeable offering is exercised in full) to UBS Securities LLC or an affiliate thereof. We will not receive any of the proceeds from the shares of our common stock sold in this offering, from the sale of the exchangeable notes or from the concurrent offering (as defined below). The exchangeable notes are being sold in an offering described in a separate prospectus supplement and accompanying prospectus of UBS AG. This prospectus supplement relates only to the shares of our common stock that may be delivered by UBS AG (which may include shares of our common stock purchased by the forward counterparty fromUBS Securities LLC (or its affiliate) and subsequently deliveredto UBS AG pursuant to the forward transaction as described herein)as described in the prospectus supplement for the exchangeable notes. We take no responsibility for any information included in or omitted from the prospectus supplement and accompanying prospectus for the exchangeable notes. That prospectus supplement and the accompanying prospectus of UBS AG do not constitute a part of this prospectus supplement or the accompanying prospectus. In a concurrent offering (the “concurrent offering”), the selling stockholder is offering 37,000,000 shares of our common stock. The selling stockholder has granted the underwriters of the concurrent offering the right to purchase up to an additional 3,813,222 shares of our common stock solely to cover over-allotments, if any. The closing of the exchangeable notes offering is not contingent upon the closing of the concurrent offering, and the closing of the concurrent offering is not contingent upon the closing of the exchangeable notes offering. Our common stock is listed on the New York Stock Exchange under the symbol “SWC.” The last reported sale price on November 24, 2010 was $20.63 per share. Investing in our common stock involves risks. See “Risk Factors” on page S-13 of this prospectus supplement and on page 3 of the accompanying prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the prospectus to which it relates is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is , 2010. TABLE OF CONTENTS PROSPECTUS SUPPLEMENT Page ABOUT THIS PROSPECTUS SUPPLEMENT S-i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS S-i INDUSTRY AND MARKET DATA S-ii PROSPECTUS SUPPLEMENT SUMMARY S-1 RISK FACTORS S-13 USE OF PROCEEDS S-27 CAPITALIZATION S-28 PRICE RANGE OF OUR COMMON STOCK AND DIVIDEND POLICY S-29 MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OFOPERATIONS S-30 BUSINESS S-62 MANAGEMENT S-82 DESCRIPTION OF COMMON STOCK S-84 SELLING STOCKHOLDER S-86 CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS FOR NON-U.S. HOLDERS OF SHARES OF OUR COMMON STOCK S-87 UNDERWRITING S-91 NOTICE TO INVESTORS S-94 LEGAL MATTERS S-98 EXPERTS S-98 WHERE YOU CAN FIND MOREINFORMATION S-98 PROSPECTUS Page ABOUT THIS PROSPECTUS i SUMMARY 1 RISK FACTORS 3 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 USE OF PROCEEDS 4 RATIO OF EARNINGS TO FIXED CHARGES 4 DESCRIPTION OF SECURITIES 5 DESCRIPTION OF CAPITAL STOCK 5 DESCRIPTION OF DEBT SECURITIES 7 PLAN OF DISTRIBUTION 10 LEGAL MATTERS 13 EXPERTS 13 WHERE YOU CAN FIND MORE INFORMATION 14 We and the selling stockholder have not authorized anyone to provide you with information other than that contained or incorporated by reference in this prospectus supplement, the accompanying prospectus or in any free writing prospectus prepared by or on behalf of us or to which we have referred you. We take no responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you. This document may only be used where it is legal to sell these securities. The information in this document may only be accurate on the date of this document. ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is a supplement to the accompanying prospectus that is also a part of this document. This prospectus supplement and the accompanying prospectus are part of an “automatic shelf” registration statement that we filed with the Securities and Exchange Commission, or SEC, as a “well-known seasoned issuer” as defined in Rule 405 under the Securities Act of 1933, as amended, or the Securities Act, using a “shelf” registration process. This prospectus supplement contains specific information about us as well as the selling stockholder and the terms on which it is offering and selling shares of our common stock. To the extent that any statement made in this prospectus supplement is inconsistent with statements made in the prospectus, the statements made in the prospectus will be deemed modified or superseded by those made in this prospectus supplement. Before you purchase shares of our common stock, you should carefully read this prospectus supplement, the accompanying prospectus and the registration statement, together with the documents incorporated by reference in this prospectus supplement and the accompanying prospectus. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus supplement and the accompanying prospectus and the documents incorporated by reference contain forward-looking statements within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act, which reflect our current views with respect to, among other things, future events and financial performance. We generally identify forward looking statements by terminology such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “could,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates” or the negative version of such words or other comparable words. Any forward-looking statements contained in this discussion are based upon our historical performance and on our current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by us, or any other person that the future plans, estimates or expectations contemplated by us will be achieved. Forward-looking information and statements are subject to important risks, uncertainties and assumptions which are difficult to predict. The results or events predicted in these forward-looking statements may differ materially from actual results or events. Some of the factors which could cause results or events to differ from current expectations include, among other things: economic and political events affecting supply and demand of palladium and platinum; price volatility of platinum group metals; inability to consummate the Marathon PGM acquisition; inability to develop the Marathon project; amounts and prices of our forward metals sales; inability to renew sales agreements with our customers; fluctuations in ore grade, tons mined, crushed or milled; future adjustments to our ore reserve estimates; variations in concentrator, smelter or refinery operations; geological, technical, permitting, mining or processing problems; availability of experienced employees; and other items set forth under “Risk Factors” included elsewhere herein. S-i These factors and risks should not be construed as exhaustive and should be read in conjunction with the other cautionary statements and the risk factors that are included in this prospectus supplement. In addition, other sections of this prospectus supplement, the accompanying prospectus and the documents incorporated by reference herein may include additional factors which could adversely impact our business and financial performance. Moreover, we operate in a very competitive and rapidly changing environment. New risk factors emerge from time to time and it is not possible for our management to predict all risk factors, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Although we believe the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, level of activity, performance or achievements. We intend that the forward-looking statements in this document be subject to the statutory safe-harbor provisions noted above. You should not rely upon forward-looking statements as predictions of future events. We are under no duty to update any of these forward-looking statements after the date of this prospectus supplement to conform our prior statements to actual results or revised expectations, except as may be required by law. We qualify all of our forward-looking statements by these cautionary statements. INDUSTRY AND MARKET DATA The market and industry data in this prospectus supplement and in documents incorporated herein by reference are based either on management’s own estimates, independent industry publications, reports by market research firms or other published independent sources, and in each case, are believed by management to be reasonable estimates. All quoted prices for palladium and platinum are based on the London Metal Exchange and are quoted in dollars per troy ounce. This data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market and industry data. In addition, consumption patterns and consumer preferences can and do change. As a result, you should be aware that market and industry data set forth herein, and estimates and beliefs based on such data, may not be reliable. S-ii PROSPECTUS SUPPLEMENT SUMMARY This summary highlights selected information contained or incorporated by reference in this prospectus supplement or the accompanying prospectus. Before making an investment decision, you should read carefully this entire prospectus supplement and the accompanying prospectus, including the documents incorporated by reference, the “Risk Factors” section included in this prospectus supplement, and the financial statements and related notes incorporated by reference herein. Unless this prospectus supplement indicates otherwise or the context otherwise requires (i) the terms “we,” “our,” “us,” “Stillwater” and “the Company” refer to Stillwater Mining Company and its consolidated subsidiaries, (ii) the term “Marathon PGM” refers to Marathon PGM Corporation and its consolidated subsidiaries and (iii) references to the “Marathon PGM Acquisition” mean our pending acquisition of all of the outstanding shares of Marathon PGM as described herein. Overview Stillwater Mining Company is the largest producer of platinum group metals, or PGMs, in North America and the only primary PGM producer in the United States. We mine one of the highest grade PGM ore bodies in the world from a 28-mile geological formation in south central Montana known as the J-M Reef. We conduct mining operations at two operating mines on the J-M Reef, the Stillwater Mine near Nye, Montana and the East Boulder Mine near Big Timber, Montana. In addition to mining, our integrated operations include a smelting and refining complex as well as a growing recycling business located in Columbus, Montana. In 2009, we generated revenue, net loss and EBITDA of $394 million, $(9) million and $67 million. In the nine months ended September 30, 2010, we generated revenue, net income and EBITDA of $411 million, $34 million and $90 million. (See note 1 to our Summary Financial Information for a reconciliation of EBITDA to operating income.) On September 7, 2010, we announced that we entered into an arrangement agreement to acquire the PGM-copper assets of Marathon PGM Corporation, or Marathon PGM, for US$118 million in a 50:50 split of cash and Stillwater shares. Marathon PGM, based in Ontario, Canada, had proven and probable reserves of 3.1 million ounces of PGMs as of November 24, 2009. Assuming successful completion of exploration and development activities and issuance of full permitting, it is currently anticipated to support an annual production rate of approximately 200,000 ounces of PGMs per year beginning in 2014. The shareholders of Marathon PGM approved the transaction on November 15, 2010 and approval under the Investment Canada Act was received on November 23, 2010. Closing is expected to occur during or prior to the first week of December 2010, subject to satisfaction of all remaining closing conditions. If completed, the acquisition will expand our existing leverage to PGMs, while diversifying our ore body exposure beyond the J-M Reef. Compelling PGM Industry Fundamentals Projected market imbalance Industry analysts project that a combination of strong end-market demand and significant supply constraints will result in a growing market deficit in both palladium and platinum, reversing the market surplus that has existed in recent years. According to Steve Forrest Associates (“SFA”), a palladium net supply deficit is expected by the end of 2010 and a platinum net supply deficit is expected by the end of 2011. This net supply deficit (which includes an assumed2.0 million ounce increase in combined palladium and platinumrecycling volumes by 2018) is currently forecast by SFA to reach 2.6 million and 1.0 million ounces of palladium and platinum, respectively, by 2018. S-1 Source: SFA. Represents net supply deficit inclusive of recycling volume. Surging PGM demand driven by auto market Market demand dynamics in both palladium and platinum are driven by automotive demand and environmental regulations globally. Automobile manufacturing is increasing in the emerging economies, most notably in China, and is beginning to recover in the United States and Western Europe. According to SFA, automobile manufacturing worldwide is expected to grow at a compound annual growth rate exceeding 9% between 2010 and 2013, and in ten years is expected to reach a build rate of 100 million. The vast majority of this growth is expected by SFA to come from gasoline, followed by diesel and hybrid technologies, all of which use PGM-based catalytic converters. In parallel, emissions standards are tightening in both developed and emerging economies with catalytic converter loading requirements expanding. According to SFA, the automotive sector is expected to require an additional 2.9 million ounces of PGMs per year, net of recycling, by 2015. These additional ounces on their own represent an increase of approximately 22% to current industry estimates by SFA for 2010 global primary PGM production of 13.3 million ounces. In addition, SFA expects stable to robust demand to continue for other PGM end-uses, notably electronics, dental and chemical applications. Jewelry demand is highly influenced by PGM prices, declining as prices increase and increasing as prices decrease. Finally, in addition to fabrication demand for PGMs, palladium and platinum exchange-traded funds (“ETFs”) are creating meaningful incremental investment demand for PGMs. In 2010, according to SFA, palladium and platinum ETFs and investment are expected to result in demand for 1.4 million ounces of palladium and 0.8 million ounces of platinum, representing 23% and 14% of 2010 expected primary production, respectively. S-2 Source: SFA. Mine supply constraints There are only a few known economically viable PGM ore bodies existing, all located in South Africa, Zimbabwe, Russia, Canada and the United States. Further, based on the SFA report, we believe that there are limited PGM expansions capable of meaningfully increasing primary PGM supply in the next few years. According to Johnson Matthey, South Africa and Russia will account for 58% and 29% of total global PGM production, respectively, in 2010. However, production in both countries presents challenges. South African production has been impacted by a number of issues, including ever-deepening mines, labor interruptions, electricity and water supply shortages, skill shortages and a strengthening currency. Russian PGM production is primarily generated as a byproduct of nickel where production is more dependent on nickel prices and outlook rather than PGM market dynamics. Growing recycling supply insufficient to bridgesupply deficit Although annual recycling production is expected by SFA to increase from an estimated 2.5 million PGM ounces in 2010 to an estimated 4.8 million PGM ounces in 2018, recycling is not projected by SFA to be sufficient to bridge the projected market imbalance. Despite this 2.0 millionounce projectedincrease of combined palladium and platinumrecycling volumes, SFA stills forecasts the combined overall annualsupply deficit of palladium and platinumto be approximately 3.6 million ounces by 2018. The primary drivers of a projected growth in recycling supply are two-fold: additional volume becoming available (i.e., used in catalytic converters) as a result of the positive price outlook for PGMs and expected improvement in recovery rates. Of those two drivers, volumes, in particular, are a potential constraining factor, both in terms of the actual number of catalytic converters made available for recycling, as well as the PGM mix in the catalytic converters themselves. S-3 Source: SFA. Palladium benefits from unique growth drivers Within the broader PGM industry, we believe that there are several palladium-specific supply and demand factors that increase the attractiveness of palladium. For the first nine months of 2010, our production mix was 3.4 ounces of palladium to 1 ounce of platinum for a total PGM production volume of 364,000 ounces. On the demand side, there is no known effective substitute for PGMs in converting or reducing gasoline and diesel emissions in catalytic converters. However, palladium is becoming an increasing percentage of the PGM mix in gasoline catalytic converters as a result of its comparable performance capabilities to platinum and rhodium at a meaningfully lower price point. Further, recent technical changes are now allowing palladium to displace up to 50% of the platinum loading in diesel catalytic converters, which are estimated by Johnson Matthey to be close to 50% of all catalytic converters manufactured in Europe in 2010. Palladium prices have increased 60.5% since January 1, 2010 (as of November 23, 2010, based on the London Bullion Market Association afternoon fixing) as compared to 9.6% for platinum in the same period. Absent other factors, analysts expect the price differential between palladium and platinum to continue to narrow. As of November 23, 2010, that price differential has narrowed approximately 13% since January 1, 2010 and stood at 41%. Our Competitive Strengths Only North American PGM producer of scale We are the only primary producer of PGMs in the United States and the largest PGM producer outside of South Africa, Zimbabwe and Russia. We produced 407,000 ounces of palladium and 123,000 ounces of platinum in 2009, representing approximately 52% of North American and approximately 4% of global PGM production. Our geopolitical location positions us to benefit from a robust demand outlook for PGMs. Global PGM demand is forecast by SFA to grow at a compound annual growth rate of 8.7% from 2010 through 2012. North America, which accounted for 17.0% of global PGM demand in 2009, is forecasted by SFA to grow at a compound annual growth rate of 5.9% during that same period. Much of this growth is expected to be driven by increasing demand for automobile catalysts as a result of increased automobile production, which is expected by SFA to grow at a compound annual growth rate of 11.1% globally from 2010 through 2012. North America’s position as a net importer of PGMs places additional pressures on North American end-users to lock up supply. We believe we are well positioned to provide North American end-users with a certain and timely supply of PGMs. High-grade, world class ore body with expansion opportunities Our two operating mines, Stillwater and East Boulder, access the east and west end of the 28-mile J-M Reef in Montana, which is one of the highest grade PGM ore bodies in the world. The ore grade of our reserve base is 0.50 troy ounces per ton at both mines, which compares favorably to a combined average of approximately 0.16 S-4 troy ounces per ton for the companies that we consider to be our global peers (Anglo Platinum, Anooraq, Aquarius, Impala, Lonmin and Northam Platinum), according to those companies’ public filings. Of note, we have identified two high-grade development projects adjacent to existing mines, Graham Creek and Blitz, which we believe present attractive opportunities assuming successful exploration. We believe the J-M Reef compares favorably to the two other major PGM ore bodies in the world: South Africa’s Bushveld Complex and Russia’s nickel mines. The Bushveld Complex is more heavily weighted to platinum and faces persistent operational challenges, including ever-deepening mines, labor interruptions, electricity and water supply shortages, skill shortages and a strengthening currency. Russia’s nickel mines produce PGMs, primarily palladium, as by-products, and production is more dependent on the price and outlook for nickel rather than for PGMs. The proposed Marathon PGM acquisition, if consummated, will increase our reserves We believe the acquisition of Marathon PGM Corporation provides us with a significant opportunity to add a low-cost PGM-endowed deposits in North America to our existing portfolio. This acquisition expands our existing leverage to PGMs, while diversifying our ore body exposure beyond the J-M Reef. As of December 31, 2009, Marathon PGM reported optimized proven and probable reserves of 100.8 million tons containing 3.1 million ounces of PGMs.As of November 24, 2009, Marathon PGM reported proven mineral reserves of 76.4 million tons at an average grade of 0.910 grams of palladium per ton and 0.254 grams of platinum per ton, and probable reserves of 15.0 million tons at an average grade of 0.435 grams of palladium per ton and 0.147 grams of platinum per ton, representing in the aggregate, 91.4 million tons of proven and probable reserves at an average grade of 0.832 grams of palladium per ton and 0.237 grams of platinum per ton containing 3.1 million ounces of PGMs. This acquisition will increase our existing reserve base by approximately 15% and,assuming successfulcommercial launch, is expected to increase our annual production in 2014 by approximately 40%. See “— Recent Developments —Marathon PGM Acquisition.” Leading, value-added recycling business We operate one of the largest PGM recycling businesses in North America. Our recycling business is designed to partially reduce our financial exposure to PGM prices in order to provide us with more stable margins and greater earnings consistency throughout economic cycles. We believe our recycling business is well-positioned to benefit from the projected robust demand outlook for PGMs. New operating facilities have been completed, including a new electric arc smelting furnace, a recycle crushing and sampling facility and an automated x-ray assay system. These structural improvements provide us with the ability to manage greater volumes while shortening the time required for processing, sampling and assaying the receipts of automobile catalyst materials. Proven track record of successful initiatives Our management team has proven itself capable of successfully navigating our Company through economic cycles, most recently during the 2008-2009 global economic downturn. Beginning in the fourth quarter of 2008, our management team implemented a comprehensive cost reduction program focused on improving productivity and reducing costs at our mining operations. This program successfully combined a 50% reduction in our East Boulder Mine’s workforce with largely stable production. This resulted in productivity per worker, defined as total ounces produced divided by total number of employees, increasing from 366 ounces per employee in 2008 to 416 ounces per employee in 2009, a 13.7% increase. Our management team also implemented a significant reduction in capital spending without sacrificing the long-term continued development and expansion of our reserve base during low prices. Capital spending in 2010 is expected to be approximately $57 million compared to an average of $87 million from 2004-2008. We are planning to increase capital spending again beginning next year to develop the properties acquired in the Marathon transaction and to ensure continued development and expansion of our reserve base. This focus on efficiency of existing operations has also coincided with a commitment to continued mine development improvements, including focused exploration efforts that have maintainedapproximately 40 years of proven and probable reservesat current production rates. S-5 Highly experienced and qualified management team Our senior management team consists of nine highly experienced and qualified individuals who have, on average, more than 31 years of experience in the natural resources sector. In particular, our Chairman and CEO Frank McAllister has been Chairman of the Board and CEO of the Company since 2001 and has over 44 years of experience in the mining sector. We also believe that there is considerable strength at depth below the executive level, including a highly experienced operational management group with significant expertise in PGM mining practices, particularly as it relates to the J-M Reef ore body. In conjunction with implementing the successful operational initiatives referenced above, management has maintained a disciplined focus on safety, yielding a significant improvement in the Company’s incident rate (measured by reportable incidents per 200,000 hours worked) Specifically, our management has helped reduce the Company’s incident rate by more than 71% since 2000. Our improved safety track record has contributed to the attraction and retention of employees. The employee turnover rate has been reduced from more than 25% in 2008 to approximately 7% in 2010 year to date. Our management has also focused on maintaining strict compliance with environmental regulations, while being proactively involved with local and regional environmental groups. This is reflected in our notable track record of environmental compliance over many years dating back to the startup of our mining operations. S-6 RECENT DEVELOPMENTS Marathon PGM Acquisition On September 7, 2010, we announced that we entered into an arrangement agreement to acquire the PGM-copper assets of Marathon PGM, a Canadian exploration company listed on the Toronto Stock Exchange. Marathon PGM holds a number of PGM-copper assets that are of particular interest to us, including the Marathon project in Ontario, Canada, located near the town of Marathon near the northern shore of Lake Superior. The feasibility study for this property contemplates production of about 200,000 ounces per year of palladium and platinum, along with about 37 million pounds per year of copper (which will be produced as a by-product and generate sales that will serve as a credit to substantially reduce the cash costs for production of PGMs), from an open-pit operation expected to be in production by 2014. The base economic case in the feasibility study assumed prices of $2.91 per pound for copper, $1,347 per ounce for platinum and $321 per ounce for palladium. Any significant decline in metal prices below these levels could adversely affect the economics of this project and lead to a reduction in ore reserves. Conversely, a significant increase in metal prices above these levels could have a favorable effect on ore reserves and project economics. The feasibility study anticipates an active mine life of approximately 12 years, although we believe there may be resource potential to extend the mine life. We anticipate construction costs for the mine to be approximately $400 million, to be funded out of our internally generated cash flow and supplemental external financing. In addition to the assumptions noted above with respect to future metal prices, the estimated Marathon PGMproduction data, mine life, construction cost and timing of commencement of operations are based on a number of assumptions, including assumptions regarding development costs, exchange rates, the timing of permit issuances by governmental agencies and other factors. These assumptions may prove incorrect and many of the factors that will impact actual production levels, costs and project timing are beyond our control. In addition, the information pertaining to Marathon PGMhas been derived from Marathon PGMand its agents and was prepared prior to the consummation of our pending acquisition. While we have performed due diligence in connection with the pending acquisition and believe these statements to be accurate in all material respects, we do not possess the same degree of knowledge and understanding of the Marathon PGM properties as we do with respect to the mining properties we have owned and operated for a number of years. Accordingly, investors should not place undue reliance on the forward looking-information presented for the Marathon PGM project. The shareholders of Marathon PGM approved the transaction on November 15, 2010 and we received approval under the Investment Canada Act on November 23, 2010. Closing is expected to occur during or prior to the first week of December 2010, subject to satisfaction of all remaining closing conditions. In consideration for the acquisition of Marathon PGM, we will issue 0.112 shares of our common stock for each outstanding common share of Marathon PGM, totaling approximately 3,893,325 shares of our common stock. The measurement of the purchase consideration is based on the market price of $16.84 for each share of our common stock on September 30, 2010. Based on that price per share, the shares of our common stock to be issued would represent consideration of approximately $65.6 million at September 30, 2010. In addition to the shares of our common stock received, each Marathon PGM shareholder will receive Cd$1.775 in cash for each Marathon PGM common share. The Marathon PGM warrant holders will likewise have the right to receive Cd$1.775 in cash for each warrant exchanged. The cash consideration for the Marathon PGM common shares and warrants totals approximately $59.8 million. Graham Creek and Blitz Resource Development Projects On November 17, 2010, we announced plans to proceed with two mine resource delineation and development projects along the Stillwater complex: the Graham Creek Project, immediately to the west of the East Boulder Mine, and the Blitz Project, immediately to the east of the Stillwater Mine. Both projects lie within the boundaries of existing mineral permits, and each would initially be serviced from existing mine infrastructure. Based on indications from historical surface delineation drilling in these areas, we are optimistic that both projects will ultimately add to our PGM reserves. We expect that our capital expenditure budget will be significantly higher in 2011 as we develop these projects and the Marathon project. S-7 THE EXCHANGEABLE NOTES OFFERING UBS AG is offering its Mandatorily Exchangeable Notes due June 15, 2012 (the “exchangeable notes”), mandatorily exchangeable for up to a maximum of9,800,000 shares of our common stock (or a maximum of11,250,000 shares of our common stock if the over-allotment option granted to the underwriter of the exchangeable notes offering is exercised in full). On the maturity date for the exchangeable notes, UBS AG, as issuer of the exchangeable notes, will exchange the exchangeable notes for shares of our common stock, cash or a combination of cash and shares of our common stock generallybased on a formula linked to the daily closing price of our common stock during an averaging period preceding the maturity date. In no event will the number of shares of our common stock, if any, deliverable by UBS AG upon exchange of the exchangeable notes exceed the maximum of9,800,000 shares of our common stock (or the maximum of11,250,000 shares of our common stock if the over-allotment option granted to the underwriter of the exchangeable notes offering is exercised in full) in each case, subject to adjustment as described in the prospectus supplement for the exchangeable notesoffering. We will have no obligation under the exchangeable notes to deliver any shares of our common stock to UBS Securities LLC, UBS AG, any holder of the exchangeable notes or any other person. In connection with the exchangeable notes offering, the selling stockholder expects to sell an aggregate of7,840,000 shares of our common stock (or up to an aggregate of9,000,000 shares of our common stock if the over-allotment option granted to the underwriter of the exchangeable offering is exercised in full) to UBS Securities LLC or an affiliate thereof. The underwriter expects that the shares of common stock purchased from the selling stockholder (which may include shares of common stock purchased by the forward counterpartyfrom UBS Securities LLC (or its affiliate)and subsequently delivered to UBS AG pursuant to the forward transaction described below) will be delivered by UBS AG to holders upon exchange of the exchangeable notes and, under certain circumstances described herein, to UBS Securities LLC. We will not receive any of the proceeds from the sale of the exchangeable notes or the sale of the shares of our common stock by the selling stockholder. The exchangeable notes are being sold in an offering described in a separate prospectus supplement and accompanying prospectus of UBS AG. This prospectus supplement relates only to the shares of our common stock that may be delivered by UBS AG (which may include shares of our common stock purchased by the forward counterparty from UBS Securities LLC (or its affiliate) and subsequently delivered to UBS AG pursuant to the forward transaction described below)as described in the prospectus supplement for the exchangeable notes. We take no responsibility for any information included in or omitted from the prospectus supplement and accompanying prospectus for the exchangeable notes. That prospectus supplement and the accompanying prospectus of UBS AG do not constitute a part of this prospectus supplement or the accompanying prospectus. CONCURRENT TRANSACTIONS In a concurrent offering (the “concurrent offering”), the selling stockholder is offering 37,000,000 shares of our common stock (plus up to an additional an additional3,813,222 shares of our common stock pursuant to the over-allotment option granted to the underwriters of the concurrent offering), pursuant to an underwritten public offering in which UBS Securities LLC is acting as an underwriter. The closing of the exchangeable notes offering is not contingent upon the closing of the concurrent offering, and the closing of the concurrent offering is not contingent upon the closing of the exchangeable notes offering. In connection with the exchangeable notes offering, UBS AG expects to enter into a residual value agreement (the “residual value agreement”) with UBS Securities LLC as described in the prospectus supplement for the exchangeable notes. In addition, in connection with the exchangeable notes offering, UBS AG (or an affiliate thereof) expects to enter into a privately negotiated forward transaction (the “forward transaction”) relating to our common stock with Credit Suisse International or an affiliate thereof (the “forward counterparty”). The terms of the forward transaction (other than the notional number of shares of our common stock underlying such transaction) will generally reflect the economic terms of the exchangeable notes. We understand that UBS AG expects to hedge its obligations under the exchangeable notes through UBS AG or one or more of its affiliates. In addition, the forward counterparty (or an affiliate thereof) expects to hedge its obligations under the forward transaction. Neither we nor the selling stockholder will exercise any control or discretion over this hedging activity. This hedging activity will likely involve trading in our common stock or in S-8 other instruments, such as options or swaps, based upon our common stock, and may include sales of common stock acquired by UBS Securities LLC as described in the prospectus supplement for the exchangeable notes. This hedging activity could affect the market price of our common stock, including by depressing it. In addition, hedging activity by market participants and sales of our common stock related to the exchangeable notes, and/or the expectation of distributions of our common stock, in each case, during a period preceding the maturity of the exchangeable notes, could depress the market price of our common stock. See “Risk Factors — Risks Related to the Exchangeable Notes Offering.” Assuming the completion of both the exchangeable notes offering and the concurrent offering, the selling stockholder willhold approximately 5.1% of our outstanding common stock (or none of our outstanding common stock if the over-allotment options granted to the underwriter of the exchangeable notes offering and the underwriters of the concurrent offering are both exercised in full). However, the selling stockholder will still own $80 million aggregate principal amount of our1.875% Convertible Series Notes due 2028,which are convertible into up to3,402,807 shares of our common stock. S-9 SUMMARY FINANCIAL INFORMATION The following table sets forth summary historical financial data which should be read in conjunction with our consolidated financial statements and the notes thereto incorporated by reference into this prospectus supplement. The summary balance sheet data as of December 31, 2009, 2008 and 2007 and the summary statement of operations and summary cash flow data for each of the years in the three-year period ended December 31, 2009 have been derived from the audited consolidated financial statements and related notes incorporated by reference into this prospectus supplement. The summary balance sheet data as of September 30, 2010 and 2009 and the summary statement of operations and summary cash flow data for the nine month periods ended September 30, 2010 and 2009 have been derived from our unaudited consolidated financial statements and related notes incorporated by reference into this prospectus supplement. Nine Months Ended Year Ended September 30, December 31, (Dollars in thousands, except per share data) Summary Operating Information Mine Production $ PGM Recycling Other Total revenues Costs of metal sold Depreciation and amortization Total costs of revenues Marketing General and administrative (Gain) / loss on disposal of property, plant and equipment ) ) Total costs and expenses Operating income (loss) ) ) Other income (expense) Other ) 76 79 Interest income Interest expense ) Induced conversion loss - - ) - - Income (loss) before income tax provision ) Income tax provision - - 30 32 - Net income (loss) Other comprehensive income (loss) , net of tax ) 70 Comprehensive income (loss) $ $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic Diluted Basic earnings (loss) per share ) Diluted earnings (loss) per share ) Summary Balance Sheet Information Cash and cash equivalents $ Investments, at fair market value Inventories Trade receivables Deferred income taxes Other current assets S-10 Nine Months Ended Year Ended September 30, December 31, Total current assets Restricted cash Property, plant and equipment, net Other noncurrent assets Total assets Total current liabilities Long-term debt Other liabilities Total liabilities Total stockholders’ equity Summary Cash Flow Information Net cash provided by operating activities $ Net cash used in investing activities ) Net cash (used in) provided by financing activities ) ) ) Other Data EBITDA (1) $ (1) The following table reconciles EBITDA to operating income: Nine Months Ended Year Ended September 30, December 31, (Dollars in thousands, except per share data) Operating income (loss) $ ) $ ) Loss on long-term investments - Loss/(gain) on disposal of property, plant and equipment ) ) Impairment of property, plant and equipment - Loss on advances on inventory purchases - - Loss on trade receivables - - Impairment of long-term investments - - Restructuring - Adjusted operating income (loss) ) ) Depreciation and amortization EBITDA $ S-11 THE OFFERING Issuer Stillwater Mining Company Common stock offered by the selling stockholder 7,840,000shares Over-allotment option UBS Securities LLC or an affiliate thereof may purchase from the selling stockholder, within a period of 13 days beginning on, and including, the date UBS AG first issues the exchangeable notes, up to an additional 1,160,000 shares of our common stock if the over-allotment option granted to the underwriter of the exchangeable notes offering is exercised in full. Common stock outstanding after this offering and the concurrent offering 97,867,420 shares1 Common stock to be held by the selling stockholder after this offering and the concurrent offering 4,973,222 shares (or no shares if the underwriters exercise their over-allotment option in full). Additionally, the selling stockholder is the beneficial owner of up to 3,402,807 shares issuable upon conversion of $80 million aggregate principal amount of our 1.875% Convertible Senior Notes due 2028. Dividends We have never declared nor paid cash dividends on our common stock and have no current intention to do so in the foreseeable future. We review our dividend policy periodically and the declaration of any future dividends will be at the discretion of our board of directors and will depend upon our earnings, financial condition, current and anticipated cash needs, contractual restrictions, restrictions imposed by applicable law and other factors that our board of directors deems relevant. See “Price Range of Our Common Stock and Dividend Policy” in this prospectus supplement. Use of proceeds We will not receive any of the proceeds from the shares of our common stock sold in this offering, from the exchangeable notes offering or from the concurrent offering. See “Use of Proceeds,” “Selling Stockholder” and “Underwriting” in this prospectus supplement. Risk factors Investing in our common stock involves risks. Potential investors are urged to read and consider the risk factors set forth under “Risk Factors” in this prospectus supplement as well as other information we include or incorporate by reference in this prospectus supplement and the accompanying prospectus. New York Stock Exchange symbol “SWC” 1 The number of shares to be outstanding after consummation of this offering and the concurrent offering is based on 97,867,420 shares of common stock outstanding as of September 30, 2010 and excludes (i) 624,596 shares issuable upon exercise of options and 1,498,089 shares reserved for future issuance under our incentive plans and (ii) 3,893,325 shares issuable upon closing of the Marathon PGM acquisition. S-12 RISK FACTORS An investment in shares of our common stock involves risks. You should carefully consider the following risk factors and other information contained in this prospectus supplement and the accompanying prospectus, including the information incorporated by reference in each, before making an investment decision. Risks Related to the Company Vulnerability to metals price volatility—changes in supply and demand could reduce market prices. Because our sole source of revenue is the sale of platinum group metals, changes in the market price of platinum group metals may significantly affect profitability. Many factors beyond our control influence the market prices of these metals. These factors include global supply and demand, speculative activities (including relative demand for ETFs holding PGMs) international political and economic conditions, currency exchange rates, and production levels and costs in other PGM-producing countries, principally Russia and South Africa. Our primary business remains the mining of PGMs. As a comparatively low-margin producer in our industry, given our high palladium to platinum ratio relative to the South African mines, over the years we have continued to focus on ways to lower our mining costs and improve mining productivities. In response to the low-PGM price environment that prevailed through much of 2009, we restructured the business to focus on maintaining cash and remaining in a position to take advantage of improved pricing, if and when that should occur. While PGM prices since then have increased and our mining costs have declined, any return to lower PGM prices would impair our operating margins and cash flow. The sharply lowered PGM prices in 2009 also had a negative effect on our recycling segment, which in stronger markets has proven to be a profitable ancillary business that utilizes available capacity in the smelting and refining facilities. Following the steep drop in PGM prices and amid doubts as to collectability under various commitments with suppliers, at the end of 2008 we wrote off $26.0 million of advances to suppliers in our recycling business. The economic downturn has demonstrated that the level of activity in the recycling business is very sensitive to changes in PGM prices. We have since restructured our recycling business model in an effort to reduce our financial exposure in this business, while at the same time continuing to support and foster the recycling segment. While we now believe that we have substantially reduced our exposures within this business, there can be no assurance that we will not incur losses in the future on these activities. Over the last few years, the market price of palladium has been extremely volatile. After reaching a record high price level of $1,090 per ounce in January 2001, the price of palladium declined over a 27-month period until hitting a low of $148 per ounce in April 2003. Thereafter, the price gradually recovered, posting a high of $582 per ounce in April 2008 and then declining sharply to a low of $164 per ounce in December 2008. Palladium prices recovered during 2009, ending the year at $393 per ounce and have generally continued to rise in 2010. As of November 23, 2010, the market price of palladium (based on the London Bullion Market Association afternoon fixing) was $674 per ounce. S-13 The market price of platinum trended generally upward from $440 per ounce at the end of 2001 to $1,530 at the end of 2007. In late January 2008, following the announcement of electrical power shortages in South Africa, the price rose sharply, peaking in March 2008 at $2,273 per ounce in London. Thereafter, the price declined steeply as the economy deteriorated in the second half of 2008, hitting a low of $756 per ounce before ending 2008 at $898 per ounce. During 2009, prices generally recovered, and platinum ended the year quoted in London at $1,461 per ounce. As of November 23, 2010, the London Bullion Market Association afternoon fixing for platinum was $1,640 per ounce. S-14 A prolonged or significant economic contraction in the United States or worldwide could put downward pressure on market prices of PGMs, particularly if demand for PGMs were to decline in connection with reduced automobile demand and more restricted availability of investment credit. If other producers or investors release substantial volumes of platinum group metals from stockpiles or otherwise, the increased supply could reduce the prices of palladium and platinum. Changes in currency exchange rates, and particularly a significant weakening of the South African rand, could reduce relative costs of production and improve the competitive cost position of South African PGM producers. This in turn could make additional PGM investment attractive in South Africa and reduce the worldwide competitiveness of our North American operations. Reductions in PGM prices would adversely affect our revenues, profits and cash flows. Protracted periods of low metal prices could significantly reduce revenues and the availability of required development funds, particularly after our remaining supply agreement expires at the end of 2010, to levels that could cause portions of our ore reserves and production plan to become uneconomic. This could cause substantial reductions to PGM production or suspension of mining operations, impair asset values, and reduce our proven and probable ore reserves. Extended periods of high commodity prices may create economic dislocations that may be destabilizing to PGM supply and demand and ultimately to the broader markets. Periods of high PGM market prices generally are beneficial to our current financial performance. However, strong PGM prices also create economic pressure to identify or create alternate technologies that ultimately could depress future long-term demand for PGMs, and at the same time may incentivize development of otherwise marginal mining properties. Similarly, markets for PGM jewelry are primarily driven by discretionary spending that tends to decline during periods of high prices and may drive the industry toward developing new, more affordable jewelry materials. See “–– Users of PGMs may reduce their consumption and substitute other materials for palladium and platinum” for additional discussion of these risks. We depend upon a few customers and our sales and operations could suffer if we lose any of them or fail to renew agreements with them. We are party to a sales agreement with Ford Motor Company for palladium and platinum produced from our mines which is scheduled to expire at the end of 2010. For more information about our sales agreements, see “ Business –– PGM Sales and Hedging Activities.” For additional discussion of hedging risks, see “Risk Factors –– Hedging and sales agreements could limit the realization of higher metal prices.” Our sales agreement with Ford in total represented about 53.4% of our 2009 revenues and 48% of our revenues for the nine month period ended September 30, 2010. Under the agreement, we currently have committed 80% of our mined palladium production and 70% of our mined platinum production through 2010. Metal sales are priced at a modest discount to market, with floor and ceiling prices that apply to all or a portion of the sales. Accordingly, we benefit if the market price drops below the floor price of the agreement but are unable to realize the full market price if the market price exceeds the ceiling price of the agreement. The Ford agreement will expire at the end of 2010. We believe the Ford agreement is unlikely to be renewed or replaced with an agreement having similar price floors and ceilings, and if not we will be directly dependent on PGM market prices, without the price protection or risk due to the floors and ceilings in the current agreement. Should we be unable to renew the Ford agreement on similar terms and if the market price of PGMs subsequently proves insufficient to cover our operating and capital costs of production, then our operations might have to be curtailed, suspended or closed. Thus, termination of the Ford supply agreement could have a material adverse effect on us. In any sales agreement, we are subject to the customer’s compliance with the terms of the agreement, its ability to terminate or suspend the agreement and the customer’s willingness and ability to pay. In the event we become involved in a disagreement with our customer, their compliance with the associated agreements may be at risk. In such an event, our operating plans could be threatened. Thus, termination or breach by a customer could adversely impact our operations and financial results. Reliance on third parties for sourcing of recycling materials and the concentration of recycling sources creates the potential for losses. We have available smelter and base metal refinery capacity and purchase catalyst materials from third parties for recycling activities to recover PGMs. We have entered into sourcing arrangements for catalyst material S-15 with several suppliers. We are subject to the suppliers’ compliance with the terms of these arrangements and their ability to terminate or suspend the agreement. Should one of these sourcing arrangements be terminated, we could suffer a loss of profitability as a result of the termination. This loss could negatively affect our business, financial condition and results of operations. Similarly, these suppliers source material from various third parties in a competitive market, and there can be no assurance of the suppliers’ continuing ability to source material on our behalf at current volumes and prices. Any continuing issue associated with the suppliers’ ability to source material could have an adverse effect on our profitability. Under these sourcing arrangements, we may from time to time advance cash to support the purchase and collection of these spent catalyst materials. These advances are reflected as advances on inventory purchases and included in other assets on our balance sheet until such time as the material has been received and title has transferred to us. In some cases, we have a security interest in the materials that the suppliers have procured but we have not yet received. However, a portion of the advances are unsecured and the unsecured portion of these advances is fully at risk. Following the sharp decline in PGM prices during the second half of 2008, the volume of spent catalyst material received from our recycling suppliers diminished significantly. This was an industry-wide trend in which some of the suppliers incurred significant inventory losses, and a few even exited the business. Following the decline in PGM prices and doubts as to collectability under various commitments with suppliers, the 2009 and 2008 recycling results included write-downs of $0.5 million and $26.0 million, respectively, of advances to suppliers in its recycling business. Subsequently, we have restructured our recycling business model in an effort to reduce the need for unsecured advances. However, there can be no assurance that we will not incur additional recycling losses in the future. We also customarily enter into fixed forward sales and financially settled forward contracts for metal produced from recycling of catalysts, typically at the time the catalyst material is purchased. For our fixed forward sales related to recycling of catalysts, we are subject to the customers’ compliance with the terms of the agreements, their ability to terminate or suspend the agreements and their willingness and ability to pay. The loss of any of these agreements, the inability to meet our expected production levels or failure of a counterparty to perform could require us to sell or purchase the contracted metal, potentially at a loss in the open market. Our recycling segment generates supplemental earnings and cash flow to help support the economics of the mining business when PGM prices are low. The economics of the recycling segment to a large extent have been regarded as incremental within the processing operations, with the result that recycling volumes have attracted only an incremental share of the processing costs. Volumes of recycling materials available in the marketplace diminished substantially in response to the drop in PGM prices in late 2008 and early 2009. These lower recycling volumes result in less earning and cash flow from the recycling segment, and therefore less economic support for the mining operations. The recycling segment in turn depends upon the copper and nickel produced from mine concentrates to extract the PGMs in recycled material within our processing facilities. Should it become necessary at any point to reduce or suspend operations at the mines, the proportion of processing costs allocated to the recycling segment would increase substantially, making the recycling segment less profitable. Further, the ability to operate the smelter and refinery without significant volumes of mine concentrates has never been demonstrated and would likely require modification to the processing facilities. There is no assurance that the recycling facilities can operate profitably in the absence of significant mine concentrates, or that capital would be available to complete necessary modifications to the processing facilities. We may be competitively disadvantaged as a primary PGM producer with a preponderance of palladium. Our products compete in a global market place with the products of other primary producers of PGMs and with companies that produce PGMs as a by-product. In many cases, the other primary producers mine ore reserves with a higher ratio of platinum to palladium than us and as a result enjoy higher average realizations per ounce than us. We also compete with mining companies that produce PGMs as a by-product of their primary commodity, principally nickel. S-16 Because our U.S. based cost structure is denominated in dollars, if the U.S. dollar strengthens relative to other currencies, our competitors may still operate profitably, while we may not. Furthermore, non-primary producers of PGMs who regard PGMs as a by-product will generally continue to produce and sell PGMs when prices are low, as PGMs are not their principal commodity. Achievement of our production goals is subject to uncertainties. Based on the complexity and uncertainty involved in operating underground mines, it is challenging to provide accurate production and cost forecasts. We cannot be certain that either the Stillwater or the East Boulder mine will achieve the production levels forecasted or that the expected operating cost levels will be achieved or that funding will be available from internal and external sources in requisite amounts or on acceptable terms to sustain the necessary ongoing development work. Failure to achieve our production forecast negatively affects our revenues, profits and cash flows. As the extent of underground operations continues to expand at depth and horizontally, it is likely that operating costs will increase unless employee productivity is increased commensurately. Also, as additional underground infrastructure is constructed, amortization expense may increase unless additional ore reserves are identified. Such increased costs could adversely affect our profitability. The East Boulder Mine commenced commercial operations in 2002 and has never reached its original planned 2,000 ton-per-day operating rate on a sustainable basis. Ore grades at the East Boulder Mine also are typically lower than comparable grades at the Stillwater Mine. Partially as a result, production costs per ounce at the East Boulder Mine have generally been significantly higher than at the Stillwater Mine. We have put in place various operating plans and programs that are intended to reduce production costs at both the East Boulder and Stillwater mines, but there can be no assurance that these plans and programs will be sufficient to maintain economic operations, and actual production, cash operating costs and economic returns achieved in the future may differ significantly from those currently estimated or those established in future studies and estimates. Because cash costs per ounce and economic returns depend on ore grade and the mix of stope being mined, cash costs can be higher from quarter to quarter, as was the case in the third quarter of 2010. During 2007 and 2008, attrition rates at the Stillwater and East Boulder mines exceeded already high historical experience, resulting in shortages of skilled miners and disruptions to mining efficiency. With the more difficult economic conditions during 2009, we saw these attrition rates decline to levels well below the historical trend, with accompanying improvements in productivity. While we believe that the improvements in productivity realized during 2009 were attributable to more than just a more stable workforce, if the economy recovers significantly in the future, the competition for skilled miners may resume and we may see our employee attrition rates increase. This in turn could prove disruptive to our workforce and result in lower productivity and higher costs. See “–– Limited availability of additional mining personnel and uncertainty of labor relations may affect our ability to achieve our production targets” below for further discussion of this and related issues. Ore reserves are very difficult to estimate and ore reserve estimates may require adjustment in the future; changes in ore grades, mining practices and economic factors could materially affect our production and reported results. Ore reserve estimates are necessarily imprecise and depend to some extent on statistical inferences drawn from limited drilling, which may prove unreliable. Reported ore reserves are comprised of a proven component and a probable component. For proven ore reserves, distances between samples can range from 25 to 100 feet, but are typically spaced at 50-foot intervals both horizontally and vertically. The sample data for proven ore reserves consists of survey data, lithologic data and assay results. We enter this data into a 3-dimensional modeling software package, where it is analyzed to produce a 3-dimensional solid block model of the resource. The assay values are further analyzed by a geostatistical modeling technique (kriging) to establish a grade distribution within the 3-dimensional block model. Dilution is then applied to the model and a diluted tonnage and grade is calculated for each block. Probable ore reserves are based on longer projections, up to a maximum radius of 1,000 feet beyond the limit of existing drill-hole sample intercepts of the J-M Reef obtained from surface and underground drilling. Statistical modeling and established continuity of the J-M Reef as determined from results of mining activity to date support our technical confidence in estimates of tonnage and grade over this projection distance. Where appropriate, S-17 projections for the probable ore reserve determination are constrained by any known or anticipated restrictive geologic features. The probable ore reserve estimate of tons and grade is based on the projection of factors calculated from adjacent proven ore reserve blocks or from diamond drilling data where available. The factors consist of a probable area, proven yield in tons per foot of footwall lateral, average grade and percent mineable. The area is calculated based on projections up to a maximum of 1,000-feet from known drill contacts; the proven yield (in tons per foot of footwall lateral) and grade are calculated based on long-term proven ore reserve results in adjacent areas; and the percent mineable is calculated based on long-term experience from actual mining in adjacent areas. Contained ounces are calculated based on area divided by 300 (square feet) times proven yield in tons per foot of footwall lateral times grade (ounces per ton) times percent mineable (%). As a result, probable ore reserve estimates are less reliable than estimates of proven ore reserves. Both proven and probable ore reserve projections are also limited where appropriate by certain modifying factors, including geologic evidence, economic criteria and mining constraints. Actual period-to-period conversion of probable ore reserves to proven ore reserves may result in increases or decreases to the total reported amount of ore reserves. Conversion, an indicator of the success in upgrading probable ore reserves to proven ore reserves, is evaluated annually as described under “Business — Proven and Probable Ore Reserves.” Conversion rates are affected by a number of factors, including geological variability, quantity of tonnage represented by the period drilling, applicable mining methods and changes in safe mining practices, economic considerations and new regulatory requirements. The following table illustrates the conversion rates of probable to proven ore reserve tons realized by year from 2000 through 2009: Historic Year ended Weighted December 31, Average (2) (in percent) Stillwater Mine 90 83 74 68 94 62 52 71 104 111 East Boulder Mine (1) 95 24 71 107 91 110 125 86 91 88 * The East Boulder Mine commenced full-time commercial production on January 1, 2002. Historic Weighted Average period is 1997 to 2009. Ore reserve conversion has trended below 100% at both mines in recent years. The very low conversion at the East Boulder Mine in 2009 is not statistically significant, as almost no development work was done in that year. Conversion may also be affected by the choice of mining methods applied in each area and by the statistical variability of ore yield in different zones within the mine. In recent years the Stillwater Mine has been developing through a highly variable zone on the west end of the mine in order to access the Lower West area, where ore yields are expected to be much more consistent. This variable zone has been demonstrated to include extensive stretches that are essentially barren of ore, interspersed with occasional ore pockets that are high grade and of substantial size. While we believe that once through this variable zone our conversion success will improve substantially, there can be no assurance at this time that we will actually realize that improvement. If the improvement does not materialize, we may need to reduce our reported probable reserves to reflect the lower conversion we have experienced. Ore reserve estimates are expressions of professional judgment based on knowledge, experience and industry practice. We cannot be certain that our estimated ore reserves are accurate, and future conversion and production experience could differ materially from such estimates. Should we encounter mineralization or formations at any of our mines or projects different from those predicted by drilling, sampling and similar examinations, reserve estimates may have to be adjusted and mining plans may have to be altered in a way that might adversely affect our operations. Declines in the market prices of platinum group metals may render the mining of some or all of our ore reserves uneconomic. The grade of ore may vary significantly from time to time and between the Stillwater Mine and the East Boulder Mine, as with any mining operation. We cannot provide assurance that any particular quantity of metal may be recovered from the ore reserves. Moreover, short-term factors relating to the ore reserves, such as the availability of production workplaces, the need for additional development of the ore body or the processing of new or different ore types or grades, may impair our profitability in any particular reporting period. S-18 As discussed above, ore reserve estimates are imprecise and depend to some extent on statistical inferences drawn from limited drilling, which may prove unreliable. In addition, a report by Pincock, Allen & Holt based on their independent review of our operations in March 2010 indicated that in their opinion our procedures for defining probable reserves differ from industry standard practice. Thus, others could very likely conclude that our reserves pose a larger risk to an investment in us than is implied by the use of the term “probable.” An extended period of low PGM prices could result in a reduction of ore reserves and potential further asset impairment charge. We review and evaluate our long-lived assets for impairment when events and changes in circumstances indicate that the related carrying amounts of our assets may not be recoverable. Impairment is considered to exist if the total estimated future cash flows on an undiscounted basis are less than the carrying amount of the asset. Estimations of future cash flows take into account estimates of recoverable ounces, PGM prices (considering current and historical prices, long-term sales contract prices, price trends and related factors), production levels and capital and reclamation expenditures, all based on life-of-mine plans and projections. If we determine that the carrying value of a long-lived asset is not recoverable and the asset is impaired, then we must determine the fair value of the impaired asset. If fair value is lower than the carrying value of the assets, then the carrying value must be adjusted down to the fair value. If the fair value of the impaired asset is not readily determinable through equivalent or comparable market price information, we normally engage the services of third-party valuation experts to develop or corroborate fair value assessments. Were we to experience a prolonged period of low PGM prices adversely affecting the determination of ore reserves, we could face one or more impairment adjustments. Assumptions underlying future cash flows are subject to risks and uncertainties. Any differences between projections and actual outcomes for key factors such as PGM prices, recoverable ounces, and/or our operating performance could have a material effect on our ability to recover the carrying amounts of our long-lived assets, potentially resulting in impairment charges in the future. We estimated as of December 31, 2009, that the combined long-term PGM market price level below which ore reserves start to be constrained economically was about $400 per ounce. See “Business — Proven and Probable Ore Reserves” for a chart illustration. As in past years, we engaged Behre Dolbear & Company (USA), Inc., or Behre Dolbear, at December 31, 2009, as third-party independent geological experts to review and express their opinion on our reserve calculations. We perform our ore reserve economic assessment using a twelve-quarter trailing price in order to level out short-term volatility in metals prices, viewing the twelve-quarter trailing average as a reasonable surrogate for long-term future PGM prices over the period when the reserves will be mined. Our combined twelve-quarter trailing weighted average price for platinum and palladium at December 31, 2009 was about $556 per ounce. At this price, our geologic ore reserves at each mine can be shown to generate (undiscounted) positive cash flow over the life of the reserve. Consequently, our ore reserves were not constrained economically at December 31, 2009. It is important to note that, if PGM prices were to fall for an extended period, the trailing twelve-quarter price would gradually decline. Following our methodology, there can be no assurance that our reported proven and probable ore reserves will not be constrained economically in the future. Users of PGMs may reduce their consumption and substitute other materials for palladium and platinum. High PGM prices may lead users of PGMs to seek substitutes for palladium and platinum or to reduce the amounts of these metals they consume. The automobile, jewelry, electronics and dental industries are the largest consumers of palladium. Palladium demand in these applications is sensitive to market prices. In response to supply concerns and high market prices for palladium, automobile manufacturers in the past have sought more efficient configurations that allow them to “thrift down” the amount of PGMs they consume in any particular catalytic converter. There has been some substitution of other metals for palladium in electronics and dental applications in periods of high palladium prices. High platinum prices likewise tend to reduce demand for platinum. The principal uses for platinum are in the automobile and chemical industries and for jewelry. Substitution in all of these industries may increase significantly and discretionary consumption may decline if platinum market prices rise or if supply becomes constrained. Identification of significant substitutes for these metals, particularly in automotive S-19 catalysts, could result in a material and sustained PGM price decrease, which would negatively affect our revenues and profitability. High PGM prices will continue to drive users toward ever more efficient utilization of PGMs. As already noted, the development of new flow geometries and substrate configurations have resulted in “thrifting down” the amount of PGMs in catalytic converters required to meet emission standards. Recently, apparently in response to high PGM prices, certain PGM consumers have announced new nanotechnology applications that may allow further significant reductions in the volume of PGMs required in each catalytic converter. These emerging applications, although to an extent offset by increasingly stringent emissions regulations, could tend to drive down PGM demand in the future and result in lower PGM prices. To the degree that existing and future environmental regulations tend to create disincentives for the use of internal combustion engines, demand for platinum and palladium in automotive catalytic converters could be reduced. This in turn could drive down PGM prices and could impair our financial performance. If we are unable to obtain surety coverage to collateralize our reclamation liabilities, operating permits may be affected. We are required to post surety bonds, letters of credit, cash or other acceptable financial instruments to guarantee the future performance of reclamation activities at the Stillwater and East Boulder mines. The total availability of bonding capacity from the U.S. insurance industry has declined in recent years and the cost of such capacity has at times increased. Should increased bonding requirements be imposed in the future and we find ourselves unable to obtain the required bonds or otherwise provide acceptable surety, the ability to operate under existing operating permits would likely be curtailed, which could have a significant adverse effect on our operations. Mining risks and potential inadequacy of insurance coverage – our business is subject to significant risks that may not be covered by insurance. Underground mining and milling, smelting and refining operations involve a number of risks and hazards, including: unusual and unexpected rock formations affecting ore or wall rock characteristics, ground or slope failures, cave-ins, ground water influx, rock bursts and other mining or ground-related problems, environmental hazards, industrial accidents, organized labor disputes or work slow-downs, metallurgical and other processing, smelting or refining problems, wild fires, flooding and periodic interruptions due to inclement or hazardous weather conditions or other acts of God, mechanical equipment failure and facility performance problems, and availability and cost of critical materials, equipment and skilled manpower. Such risks could result in damage to, or destruction of, mineral properties or production facilities, personal injury or death, environmental damage, delays in mining or processing, monetary losses and possible legal liability. Several fatal accidents and other non-fatal serious injuries have occurred at our mines since operations began in S-20 1986. Future industrial accidents or occupational disease occurrences could have a material adverse effect on our business and operations. We cannot be certain that our insurance will cover certain risks associated with mining or that we will be able to maintain insurance to cover these risks at economically feasible premiums. We might also become subject to liability for environmental damage or other hazards which may be uninsurable or for which we may elect not to insure because of premium costs or commercial impracticality. Such events could result in a prolonged interruption in operations that would have a negative effect on our ability to generate revenues, profits, and cash flow. Hedging and sales agreements could limit the realization of higher metal prices or require us to cover shortfalls in metal production through market purchases. We enter into derivative contracts and other hedging arrangements occasionally in an effort to reduce the potential negative effect of adverse price changes on our cash flow. These arrangements typically consist of contracts that require us to deliver specific quantities of metal, or to financially settle the obligation in the future at specific prices. We may also in the future hedge pricing through the sale of call options and the purchase of put options. See “Business — PGM Sales and Hedging Activities” for a discussion of our hedge positions. While hedging transactions are intended to reduce the negative effects of price decreases, they have also prevented us at times from benefiting fully from price increases. If PGM prices are above the price at which future production has been hedged, we will experience an opportunity loss upon settlement. We have a sales agreement that includes floor prices and ceiling prices for sales of a portion of our mine production. To the extent PGM prices exceed the ceiling prices in the sales agreement, we do not receive full market price at the time of sale. Furthermore, following the expiration of the sales agreement on December 31, 2010, we will no longer have the benefit of the floor prices as financial protection against low PGM prices. For a description of this agreement, see “Business –– PGM Sales and Hedging Activities”. Changes to regulations and compliance with regulations could affect production, increase costs and cause delays. Our business is subject to extensive federal, state and local environmental controls and regulations, including regulations associated with the implementation of the Clean Air Act, Clean Water Act, Resource Conservation and Recovery Act, Metals Mines Reclamation Act and numerous permit stipulations as documented in the Record of Decision for each operating entity. This body of laws is continually changing and, as a general rule, is becoming more restrictive. Compliance with these regulations requires us to obtain permits issued by federal, state and local regulatory agencies. Certain permits require periodic renewal and/or review of our performance. We cannot predict whether we will be able to renew such permits or whether material changes in permit conditions will be imposed. Nonrenewal of permits or the imposition of additional conditions could eliminate or severely restrict our ability to conduct our operations. See “Business –– Regulatory and Environmental Matters.” Compliance with existing and future environmental laws and regulations may require additional control measures and expenditures, which we cannot reasonably predict. Environmental compliance requirements for new or expanded mining operations may require substantial additional control measures that could materially affect permitting and proposed construction schedules for such facilities. Under certain circumstances, facility construction may be delayed pending regulatory approval. Expansion may require new environmental permitting at the Stillwater Mine and mining and processing facilities at the East Boulder Mine. Private parties may pursue legal challenges of our permits. See “Business –– Regulatory and Environmental Matters.” Our activities are also subject to extensive federal, state and local laws and regulations governing matters relating to mine safety, occupational health, labor standards, prospecting, exploration, production, exports, smelting and refining operations and taxes. Compliance with these and other laws and regulations, including requirements implemented under guidance from the Department of Homeland Security, could require additional capital outlays, which could negatively impact our cash flow. Our mining operations are located adjacent to the Absaroka-Beartooth Wilderness Area and are situated approximately 30 miles from the northern boundary of Yellowstone National Park. While we work closely and cooperatively with local environmental organizations, the Montana Department of Environmental Quality and the S-21 United States Forest Service, there can be no assurance that future political or regulatory efforts will not further restrict or seek to terminate our operations in this sensitive area. For the past several years, we have been experimenting with various bio-diesel blends and modifying some of our mining practices underground in an effort to comply with more restrictive Mine Safety and Health Administration, or MSHA, limits on diesel particulate matter, or DPM, exposure for underground miners. These new limits went into effect on May 20, 2008. Compliance with the revised MSHA DPM standards continues to be a challenge for us and within the mining industry generally, although we have taken measures that have put us substantially in compliance with the new limits. However, no assurance can be given that occasional challenges with DPM compliance will not affect us in the future. Various legislative initiatives have been introduced and, in some cases, enacted mandating additional safety and health measures for mining employees, augmenting disclosure obligations and providing stronger penalties for failure to comply. We believe we have a highly effective safety program in place for our employees, but there can be no assurance that we will be in compliance with future legislated initiatives or that we will not incur significant penalties under these initiatives. Our credit rating is below investment grade, potentially limiting future credit availability and increasing potential borrowing costs. Our credit standing is rated by Moody’s Investors Service and Standard and Poor’s. Comments from both agencies regularly express concern with our lack of diversity, pending termination of the Ford agreement, relatively high mining costs and volatile pricing environment. Our credit ratings will likely make it more costly to obtain some forms of third-party financing in the future. Although we currently believe we have adequate liquidity available at the current time, should we need to access the credit markets in the future, our comparatively low credit rating could be an impediment to obtaining sufficient additional debt or lines of credit. Should we require additional credit capacity in the future and be unable to obtain it, we might not be able to meet our obligations as they come due and we could be compelled to restructure or seek protection from creditors. Limited availability of additional mining personnel and uncertainty of labor relations may affect our ability to achieve our production targets. Our operations depend significantly on the availability of qualified miners. In our industry, we must compete for individuals skilled in the operation and development of underground mining properties. The number of such persons is limited, and significant competition exists to obtain their skills. We cannot be certain that we will be able to maintain an adequate staff of miners and other personnel or that our labor expenses will not increase as a result of a shortage in the availability of such workers. Failure to maintain an adequate staff of qualified miners could result in lower mine production and impair our financial performance. Our represented employees located at the Stillwater Mine and at the Columbus processing facilities are covered by a collective bargaining agreement with USW Local 11-0001 that will expire July 1, 2011. The represented employees at the East Boulder Mine are covered by a separate collective bargaining agreement with USW Local 11-0001 that will expire on July 1, 2012. There is no assurance that we can achieve a timely or satisfactory renewal of either of these agreements as they expire. A strike or other work stoppage by our represented employees could result in a significant disruption of our operations and higher ongoing labor costs. Uncertainty of title to properties – the validity of unpatented mining claims is subject to title risk. We have a number of unpatented mining and mill site claims. See “Business –– Title and Royalties.” The validity of unpatented mining claims on public lands is often uncertain and possessory rights of claimants may be subject to challenge. Unpatented mining claims may be located on lands open to appropriation of mineral rights and are generally considered to be subject to greater title risk than other real property interests because the validity of unpatented mining claims is often uncertain and vulnerable to challenges by third parties or the federal government. The validity of an unpatented mining claim or mill site, in terms of its location and its maintenance, depends on strict compliance with a complex body of federal and state statutory and decisional law and, for unpatented mining claims, the existence of a discovery of valuable minerals. In addition, few public records exist to definitively control the issues of validity and ownership of unpatented mining claims or mill sites. While we pay annual maintenance S-22 fees and have obtained mineral title reports and legal opinions for some of the unpatented mining claims or mill sites in accordance with the mining laws and what we believe is standard industry practice, we cannot be certain that the mining laws will not be changed nor that our possessory rights to any of our unpatented claims may not be deemed defective and challenged. Any change in the mining law could include the imposition of a federal royalty provision on unpatented claims, which could have an adverse effect on our economic performance. The complexity of processing platinum group metals poses operational and environmental risks in addition to typical mining risks. Our processing facilities include concentrators at each mine site that grind the ore and extract the contained metal sulfides, and a smelter and base metal refinery located in Columbus, Montana. These processes ultimately produce a PGM filter cake that is shipped for final refining to third party refiners. The Columbus operations involve pyrometallurgical and hydrometallurgical processes that utilize high temperatures, pressures, caustic chemicals and acids to extract PGMs and other metals from the concentrator matte. These processes also generate waste gases that are scrubbed to eliminate sulfur dioxide emissions. While the environmental and safety performance of these facilities to date has been outstanding, there can be no assurance that incidents such as solution spills, sulfur dioxide discharges, explosions or accidents involving hot metals and product spills in transportation will not occur in the future. Such incidents potentially could result in more stringent environmental or operating restrictions on these facilities and additional expenses for us, which could have a negative impact on our results of operations and cash flows. Further, we process virtually all of our metals through these processing facilities, and any incident interrupting processing operations for an extended period would have a material adverse effect on our performance. Risks Related to the Marathon PGM Acquisition The arrangement agreement may be terminated by Marathon PGM or by us in certain circumstances, in which case the market price for shares of our common stock may be adversely affected. We and Marathon PGM each have the right to terminate the arrangement agreement under certain circumstances. Accordingly, there is no certainty, nor can we provide any assurance, that the arrangement agreement will not be terminated by either Marathon PGM or by us before the completion of the Marathon PGM acquisition. In addition, the completion of the Marathon PGM acquisition is subject to a number of standard conditions, certain of which are outside the control of Marathon PGM and outside our control. There is no certainty, nor can we provide any assurance, that these conditions will be satisfied. If for any reason the Marathon PGM acquisition is not completed, the market price of shares of our common stock may be adversely affected. The issuance of shares of our common stock under the Marathon PGM acquisition and their subsequent sale may cause the market price of shares of our common stock to decline. We currently expect that in connection with the Marathon PGM acquisition we will issue approximately 3,839,325 shares of our common stock (calculated based on the issued Marathon PGM shares as at September 30, 2010). The issuance of these new shares of our common stock and their sale and the sale of additional shares of our common stock that may become eligible for sale in the public market from time to time could depress the market price for shares of our common stock. Even if we complete the Marathon PGM acquisition, we may be unable to obtain financing to develop the Marathon project. Our ability to achieve our long-term goals with respect to the Marathon project will depend upon our ability to develop an open-pit mine on the Marathon resource that will produce at budgeted levels. The costs of constructing an open pit mine are substantial, and we have estimated that the project will require approximately $400 million (which does not including financing costs and related expenses) to become operational, although actual amounts could vary from this estimate if our assumptions are incorrect. The Marathon project has no independent source of operating income, and so we expect to finance this project through a combination of our internal cash flows and supplemental external financing. Our ability to obtain financing from both of these sources will be highly dependent on PGM pricing. There can be no assurance that we will be able to obtain sufficient financing in the future to S-23 execute our business plan with respect to the Marathon project, or that the terms of such financing, if available, will be attractive to us. Should we determine to finance the Marathon project by incurring additional indebtedness, it could create substantial leverage and related risks. As of September 30, 2010, we had approximately $196 million of long term debt. Increasing our indebtedness could have important consequences to you and significant effects on our business. For example, it could: limit our ability to borrow additional amounts to fund working capital, capital expenditures, debt service requirements, execution of our business strategy or acquisitions and other purposes; require us to dedicate a substantial portion of our cash flow from operations to pay principal and interest on our debt, which would reduce the funds available to us for other purposes; make us more vulnerable to adverse changes in general economic, industry and competitive conditions, in government regulation and in our business by limiting our flexibility in planning for, and making it more difficult for us to react quickly to, changing conditions; expose us to risks inherent in interest rate fluctuations if any of our borrowings are at variable rates of interest, which could result in higher interest expenses in the event of increases in interest rates; and make it more difficult for us to satisfy our financial obligations. Even if we complete the Marathon PGM acquisition, development of the Marathon project may not be completed or may be delayed, which could adversely affect our future profitability or operating results. The construction, commissioning, and start-up of the Marathon mine project is a significant undertaking and changes in costs, construction schedules, and metals prices can affect project economics. There are a number of factors that can affect costs and construction schedules, including, but not limited to, the difficulty of estimating construction costs over a period of more than one year; delays in obtaining equipment, material, services and permits or permit amendments essential to completing the Marathon project in a timely manner; changes in environmental, safety or other government regulation; the availability of labor, power, transportation, commodities and infrastructure; design and instrumentation modifications; changes in input commodity prices and labor costs; weather and severe climate impacts; potential delays related to social and community issues; and fluctuation in foreign currency exchange rates. There can be no assurance that we will complete development of the Marathon project in accordance with current expectations or at all. Ore reserves are difficult to estimate and there is no guarantee that the estimated reserves located within the Marathon resource are accurate. The success of the Marathon PGM acquisition will depend in large part on the extent to which we have accurately estimated the reserves located at the Marathon site. Resource determination involves significant estimates and statistical inferences based on limited data. Ore reserves are subject to revision not only as a result of new geological information, but also as a consequence of economic or market fluctuations and legislative changes. As a result, reported ore reserves may be subject to change over time, and there is no assurance that proven and probable ore reserves as reported will ultimately result in equivalent mineral production. Substantial expenditures are required to establish proven and probable ore reserves through drilling. We understand that Marathon PGM engaged Micon International Limited, as third-party independent geological experts to review and express their opinion on Marathon PGM’s reserve calculations. The accuracy of Marathon PGM’s reserves is subject to uncertainties similar to those we face. We do not possess the same degree of knowledge and understanding of the Marathon properties as we do with respect to the mining properties we have owned and operated for a number of years. Accordingly, investors should not place undue reliance on the forward S-24 looking-information presented for the Marathon project. See “– Risks Related to the Company – Ore reserves are very difficult to estimate and ore reserve estimates may require adjustment in the future; changes in ore grades, mining practices and economic factors could materially affect our production and reported results.” Risks Related to the Ownership of Our Common Stock The price of our common stock is highly volatile. Our certificate of incorporation currently authorizes us to issue up to 200 million shares of common stock, and as of September 30, 2010, we had 97,867,420 shares of common stock outstanding. The price of our common stock is highly volatile, with a 12 month range of $6.01 to $18.48 as of September 30, 2010. Of these shares, approximately 48 million shares (which are currently freely tradable), the shares of common stock sold in the concurrent offering, and the shares of our common stock (if any) delivered to holders of exchangeable notes upon exchange on the maturity date (including upon an early exchange), will be freely tradable, without restriction, in the public market. As a result, we may experience higher than historical trading volume in our common stock, which could lead to greater volatility in the price of our common stock than has existed in the past. Additionally, the price of our common stock may fluctuate due to factors such as: actual or anticipated fluctuations in quarterly and annual results; changes in market prices of PGMs; differences between actual and forecasted production levels; market conditions in the industry; changes in government regulation; fluctuations in our quarterly revenues and earnings and those of our publicly held competitors; shortfalls in our operating results from levels forecast by securities analysts; announcements concerning us or our competitors; and the general state of the securities markets. Future sales of our common stock or the issuance of other equity may adversely affect the market price of our common stock. Sales of our common stock, including common stock that may be issued upon conversion of our convertible bonds or the exchangeable notes being issued in the exchangeable notes offering could depress the market price of our common stock and impair our ability to raise capital through the sale of additional equity securities. We cannot predict the effect that future sales of our common stock or other equity-related securities would have on the market price of our common stock. Non-U.S. Holders may be subject to U.S. federal income tax on gain recognized upon sale or other taxable disposition of our common stock. It is possible that we may be a United States real property holding corporation for U.S. federal income tax purposes. As a result, a Non-U.S. Holder (as defined in the section “Certain U.S. Federal Income Tax Considerations for Non-U.S. Holders of Shares of Our Common Stock”) may be subject to U.S. federal income tax on any gain recognized on the sale or other disposition of our common stock. Whether or not a Non-U.S. Holder is subject to income tax and withholding as described above depends on the amount of our common stock such Non-U.S. Holder holds and whether our common stock is considered to be “regularly traded” on an established securities market within the meaning of the applicable Treasury Regulations. Because the selling stockholder owns at least 50% of the outstanding shares of our common stock, it is possible that shares of our common stock may not be considered “regularly traded” for this calendar quarter. However, once the selling stockholder disposes of its interests in this offering, shares of our common stock will be considered “regularly traded” for successive calendar quarters. You should refer to the section “Certain U.S. Federal Income Tax Considerations for Non-U.S. Holders of Shares of Our Common Stock” in this prospectus supplement for more information. Risks Related to the Exchangeable Notes Offering Hedging activity and sales of our common stock related to the exchangeable notes could depress our stock price. We understand that UBS AG expects to hedge its obligations under the exchangeable notes through UBS AG or one or more of its affiliates. In addition, the forward counterparty (or an affiliate thereof) expects to hedge its obligations under the forward transaction. Neither we nor the selling stockholder will exercise any control or discretion over this hedging activity. This hedging activity will likely involve trading in our common stock or in other instruments, such as options or swaps, based upon our common stock, and may include sales of common stock S-25 acquired by UBS Securities LLC as described in the prospectus supplement for the exchangeable notes. This hedging activity could adversely affect the market price of our common stock. The market for the exchangeable notes may affect the market for our common stock. Any market that develops for the exchangeable notes is likely to influence and be influenced by the market for our common stock. For example, the price of our common stock could become more volatile and could be depressed by investors’ anticipation of the potential distribution into the market of substantial additional amounts of our common stock upon exchange of the exchangeable notes on the maturity date (including upon an early exchange), by possible sales of our common stock by investors who view the exchangeable notes as a more attractive means of equity participation in us, and by hedging or arbitrage trading activity that may develop involving the exchangeable notes and our common stock. In addition, UBS Securities LLC may from time to time, prior to the maturity date of the exchangeable notes, resell shares of our common stock in the market as described in the prospectus supplement for the exchangeable notes, which could have the effect of depressing the market for our common stock. Upon completion of the exchangeable notes offering, UBS AG and/or its affiliates will hold a portion of our common stock and could influence matters requiring stockholder approval. UBS AGand the forward counterparty (or their respective affiliates)will have the right to vote all shares of our common stock that they beneficially own on the record date with respect to such vote, includingthe 7,840,000 shares of our common stock (or up to9,000,000 shares of our common stock if the over-allotment option granted to the underwriter of the exchangeable notes offering is exercised in full) purchased from the selling stockholder, to the extent, prior to the applicable record date, that UBS AGand the forward counterparty (or their respective affiliates), as the case may be,have not sold such shares and holders of exchangeable notes have not become (or been deemed to become) record holders of such shares. UBS AG and the forward counterparty (or their respective affiliates) are not prohibited from buying shares of our common stock in public or private transactions. As a result, UBS AG and the forward counterparty (or their respective affiliates) may be able to exercise significant influence over matters requiring stockholder approval, including the election of directors, the adoption of amendments to our certificate of incorporation and bylaws and approval of significant corporate transactions. However, UBS AGand the forward counterparty have each agreed to vote the sharesthey beneficially own to hedge or satisfy their obligations under the exchangeable notes and the forward transaction, respectively, in proportion to the vote of the rest of our outstanding shares. Each of UBS AG and the forward counterparty is bound by this voting agreement only for so long as the number of shares it beneficially owns to hedge or satisfy its obligations under the exchangeable notes or the forward transaction, respectively, isequal to or greater than2.5 million shares of our common stock. S-26 USE OF PROCEEDS We will not receive any of the proceeds from the shares of our common stock sold in this offering, from the sale of the exchangeable notes or from the concurrent offering. See “Selling Stockholder” and “Underwriting.” S-27 CAPITALIZATION The following table sets forth our cash and cash equivalents and our capitalization as of September 30, 2010. You should read the following table in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in this prospectus supplement. As of September 30, 2010 (in thousands) Cash and cash equivalents $ Convertible debentures due 2018 $ Exempt facility revenue bonds due 2020 Total Debt Stockholders’ equity: Common stock, $.01 par value; 200,000,000 shares authorized; 97,867,420 and 96,732,185 shares issued and outstanding Additional Paid-In Capital Accumulated deficit ) Accumulated other comprehensive income (loss) ) Total stockholders’ equity Total capitalization $ S-28 PRICE RANGE OF OUR COMMON STOCK AND DIVIDEND POLICY Our common stock is listed on the New York Stock Exchange under the symbol “SWC”. The last reported sale of for our common stock on the New York Stock Exchange on November 24, 2010 was $20.63 per share. The following table sets forth, for the periods indicated, the high and low sales prices per share of our common stock as reported on the New York Stock Exchange. High Low Fiscal year ended December 31, 2008 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ended December 31, 2009 First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Fiscal year ending December 31, 2010 First quarter $ $ Second quarter $ $ Third quarter $ $ We have never declared nor paid cash dividends on our common stock and have no current intention to do so in the foreseeable future. S-29 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion provides an assessment of the results of our operations and liquidity and capital resources together with a brief description of certain accounting policies. Accordingly, the following discussion should be read in conjunction with our consolidated financial statements and the notes to consolidated financial statements incorporated by reference into this prospectus supplement. Overview Principal Factors Affecting the Company We mine, process, refine and market palladium and platinum ores from two underground mines situated within the J-M Reef, an extensive trend of PGM mineralization located in Stillwater and Sweet Grass counties in the Beartooth Mountains of south central Montana. The mined ore is crushed and concentrated in a mill located at each of the mine sites and then trucked to Columbus, Montana, where the concentrates are further processed in a smelter and base metals refinery into a PGM-rich filter cake. The filter cake then is shipped to third parties for final refining into finished metal. PGM ore grades in the J-M Reef are some of the best in the world, but are palladium rich and, because of the uplifted configuration of the reef, costly and complex to mine. The mines compete primarily with PGM ore reserves within South Africa’s Bushveld Complex, which generally enjoy a much higher proportion of platinum content and are less steeply dipping, and with nickel mines in the Russian Federation which produce PGMs as a major by-product and so at a very low marginal cost. Consequently, in periods of low PGM prices, our palladium rich production ratio and cost structure may put us at a disadvantage to these competitors. On September 7, 2010, we announced that we had entered into an arrangement agreement to acquire the PGM-copper assets of Marathon PGM, a Canadian exploration company listed on the Toronto Stock Exchange. The Marathon PGM acquisition fits well into our long-term strategy to diversify our mining activities. The size of this transaction is manageable financially, and the location is politically stable and logistically accessible. The Marathon area is well developed with extensive infrastructure already established, and there is other active mining in the general vicinity of the project. The new mine will create a significant number of jobs in an area with relatively high unemployment. Please see “Business – Recent Developments – The Marathon PGM Acquisition” for a detailed description of the Marathon PGM acquisition. In response to the steep deterioration in PGM prices during the second half of 2008, we reacted by restructuring our operations, targeting our business plan for 2009 toward preserving cash and maintaining our viability in the face of a severe economic downturn of uncertain duration. The restructuring of our operations included employee transfers and layoffs, elimination of many contractors, revisions to our mining processes, and severe restrictions on operating and capital expenditures. In total, by March 31, 2009, we had reduced our workforce to 1,336 from 1,656 at September 30, 2008. During the same period, mostly by transferring between mines, the miner workforce at the East Boulder Mine was reduced to 111 from 170, while the Stillwater Mine increased its number of miners to 312 from 241. In addition, another 45 contract miners not included in these totals were released from service, mostly at the Stillwater Mine. Several corporate programs, including market development, recruiting, exploration and investor relations, were eliminated or sharply curtailed for a time. Capital spending, which had totaled about $82.3 million in 2008, was reduced to $39.5 million in 2009 and is projected to be about $57 million in 2010. Although the restructuring efforts were corporate-wide, the most radical restructuring took place at our East Boulder Mine. East Boulder’s ore grades are consistently lower than those at the Stillwater Mine, and as a result its cash costs per ounce tend to be significantly higher. In the low-price environment of late 2008, it was clear that without substantial changes to East Boulder’s operations, the mine would be consuming cash at an unacceptable rate. Consequently, our restructuring plan involved cutting back on the number of mining areas at East Boulder and assigning small, essentially self-sufficient teams to each of these areas. The teams are responsible for most of their own support, bringing their own supplies to the workface and installing most utilities themselves. The total mine workforce at East Boulder was to be reduced by more than 50%, from 539 down to 256 employees. Capital spending S-30 at the mine was cut from the $19.1 million spent in 2008 to just $4.0 million budgeted for 2009, which included only enough capital spending to keep the immediate mining areas functioning. Capital spending at the East Boulder Mine for the full year 2010 is currently projected at about $6 million. By almost any measure, the benefits of our corporate restructuring exceeded expectations. We had initially projected total 2009 mine production from the two mines would be about 496,000 ounces; the mines together produced 529,900 ounces in 2009. The Stillwater Mine, originally budgeted to produce about 371,000 ounces in 2009, produced almost 393,800 ounces for the year. Total cash costs at Stillwater Mine were projected at $378 per ounce and averaged $344 per ounce, benefiting from the mine’s improved productivity. Similarly, East Boulder Mine production for 2009 was budgeted at about 125,000 ounces at a cash cost of $461 per ounce; the mine actually produced 136,100 ounces in 2009 at an average cash cost of $407 per ounce. Comparing East Boulder’s production in 2009 to the prior year, 2008 output was 149,500 ounces, so despite reducing the workforce there by 50%, 2009 production at East Boulder only declined by 9%. Because of the higher productivities at East Boulder, the mine also was able to accomplish substantially more development work than planned during 2009, for the most part without bringing in any additional resources. While we believe that these higher productivities should be sustainable in the future, mine production would almost certainly decline over time without an increased level of spending for capital development in 2010 and thereafter. In looking more closely at the 2009 improvement in cash cost per ounce at both mines, it appears that about half of the cost reduction was attributable to lower prices for materials and energy consumed in the operations, including steel, explosives, fuel and electricity, and to the elimination of contract miners. Some portion of this savings might reasonably be expected to reverse as the economy recovers and commodity prices rise. The remaining savings, however, was the result of improved productivity — producing more ounces per labor hour worked. Because the miners are incentivized to increase productivity, their individual compensation increases as a result of these improvements — suggesting that a portion of these productivity gains may be sustainable going forward. A large share of our mine production is sold under a sales agreement with Ford Motor Company that will expire at the end of 2010. The sales agreement with Ford has committed 80% of our mined palladium production and 70% of our platinum production from mining through the end of 2010 and contains certain guaranteed floor and ceiling prices for metal delivered. Metal sales under the agreement, when not affected by the guaranteed floor or ceiling prices, are priced at a slight discount to market. None of our mined palladium or platinum production after 2010 is currently under contract. If the Ford agreement is not replaced, we believe we can sell all of our mined production on a spot basis into terminal markets with virtually no detrimental effect on market prices. Nevertheless, we are engaged in discussions at this time with various potential customers for our mined palladium and platinum and expect ultimately to enter into new supply agreements for our metal production, - which will likely not have the floor or ceiling price provisions as in past contracts. The absence of floor prices in any successor contract to the Ford agreement after 2010 will increase our financial exposure to low PGM prices. However, the absence of the ceiling prices in any successor contracts also will increase our opportunity to realize fully on higher prices. In the current strong PGM markets we believe the elimination of contractual floor and ceiling prices will benefit our shareholders as it is the equivalent of eliminating forward hedges. In July 2009, our other long-term PGM supply agreement, with General Motors Corporation, was rejected as part of the GM bankruptcy proceedings. We did not have any outstanding receivables from GM at the time of the bankruptcy filing, but rejection of the agreement did eliminate its pricing floor on palladium and therefore a portion of our downside price protection. Loss of the GM agreement has not had any adverse financial consequences on us, as the palladium price moved above the GM floor price shortly following the bankruptcy action and has remained above the price floor since then. To protect ourselves against the loss of the downside price protection in these long-term supply agreements, we have taken a number of actions. Principal among these is a continuing effort to drive down the cash cost of mining operations, thereby allowing us to maintain a positive cash margin down to as low a pricing level as we can. Over the past several years, we have invested heavily in the developed state of the two mines, getting ahead on mine development so that if it became necessary to scale back capital expenditures for mine development during a period of low PGM prices, we could do so without significantly impairing future performance. While spending on mine development was sharply curtailed in 2009 and, to a lesser extent, in 2010, the return of stronger PGM prices has allowed us to fully restore development spending during the second half of 2010 and in our 2011 budget. We also have deliberately targeted to maintain a relatively strong corporate liquidity position, providing a financial reserve in S-31 the event of a pricing downturn. Our recycling operations, although sensitive to price, provide an added source of financial support in addition to the mines. With all this, however, there is no certainty that we would be able to survive an extended major decline in PGM prices in the absence of the contractual pricing floors. Along with our mine concentrates, we also process spent catalyst material through our smelting and refining facilities in Columbus, Montana, ultimately recovering palladium, platinum and rhodium from these materials. For the first nine months of 2010, we earned $9.4 million from recycling operations on revenues of $130.6 million, reflecting a combined average realization (including rhodium) of $1,042 per sold ounce. By comparison, in the first nine months of 2009, our net income from recycling operations was $5.0 million on revenues of $60.2 million at a combined average realization of $784 per sold ounce. Total tons of recycling material processed during the first nine months of 2010, including tolled material, averaged 16.2 tons per day, up from 8.3 tons per day in the same period of 2009. Higher PGM prices have created a stronger incentive for suppliers to collect material, and this year we have been able to enter into new sourcing arrangements for catalyst material with several suppliers. We recycled a total of 297,000 PGM ounces during the first nine months of 2010, including toll ounces, compared to 160,100 in the first nine months of 2009. We believe our operations enjoy certain competitive advantages in the recycling business. The smelting and refining complex in Columbus, Montana already processes mined PGM concentrates, which contain not only PGMs, but also significant quantities of nickel and copper as by-products. Consequently, we are able to recycle catalyst material within our system at an incremental cost which is lower than other processors. In addition, the nickel and copper in the mine concentrates act metallurgically as natural collectors of the PGMs, improving PGM recoveries significantly. Moreover, we also believe the physical location of our processing facilities provides a logistical advantage over smelters in Europe and South Africa. And as described below, we have been incorporating certain technological innovations that may contribute further benefit. We have taken steps over the past year or so to reposition ourselves in the recycling business. In May 2009, we commissioned a new electric furnace in the Columbus smelter, increasing throughput capacity and creating backup furnace capacity in the event of planned or unforeseen outages. During the third quarter 2010, we commissioned a dedicated catalyst processing and sampling plant that allows for the segregation and handling of multiple batches of recycling material simultaneously. During the fourth quarter 2010, we plan to commission a state-of-the-art assay laboratory utilizing an automated x-ray facility that will provide accurate results with faster turnaround times than conventional fire assay methods. New laboratory software will support this automated x-ray system as well as other laboratory processes. All of these new capabilities are expected to be in place and operational by the end of 2010. In acquiring recycled automotive catalysts, at times we advance funds to our suppliers ahead of actually receiving material in order to facilitate procurement efforts. Such outstanding procurement advances that were not backed up by inventory on hand totaled $1.8 million at September 30, 2010 and $2.6 million at September 30, 2009. Our recycling activities are substantially dependent on the availability in the smelter of the copper and nickel contained in the mine concentrates. Copper and nickel bind with the PGMs from recycling in the smelter and so aid in collecting the PGMs. Should it become necessary at some point to reduce or suspend operations at the mines, the proportion of operating costs allocated to the recycling segment could increase, making the recycling segment less competitive. Further, in order to operate the smelter and refinery without significant volumes of mine concentrates, modifications to the processing facilities would probably be required. There is no assurance that the recycling facilities can operate profitably in the absence of significant concentrates from the mines, or that capital would be available under those circumstances to complete any necessary modifications to the processing facilities. Outlook for PGM Prices and Supply Platinum and palladium market prices have generally trended up during 2009 and the first nine months of 2010, with both metals closing on their highs for the quarter of $1,662 and $573 per ounce, respectively. Second quarter 2010 market prices averaged somewhat higher than third quarter prices, but declined during May and June in response to European economic uncertainty and associated strengthening of the U.S. dollar. The third-quarter 2010 upward trend in PGM prices was likely driven by several factors, including a weakening U.S. dollar in anticipation of additional “quantitative easing” in the U.S. economy, uncertainties regarding the timing and extent of economic recovery, and some investor movement into commodities as a store of value. We expect that as the world economy S-32 gradually recovers, there will be continued strong demand from Asia for PGMs and raw materials, a steady recovery in automotive demand, and resulting investor interest in platinum group metals. With respect to supply, there appears to have been a substantial reduction in new palladium exports from the Russian government stockpiles in 2010. These supply and demand factors have combined to support PGM prices this year. As discussed in this prospectus supplement and our 2009 Annual Report, we believe that longer-term market fundamentals also appear favorable for PGMs. However, this market view also encompasses certain risks. PGM trading volumes are relatively thin and their markets have limited liquidity, particularly in comparison to markets for other precious metals and the major industrial metals. Consequently, PGM prices historically have been volatile and difficult to forecast. PGM prices may be affected — favorably or unfavorably — by numerous factors, including the level of industrial demand, particularly from the automotive sector; supply factors that include changes in mine production and inventory activity; and by shifts in investor sentiment. Recent PGM prices are comparatively high by historical standards, and to some extent these price levels are likely driven by investor sentiment that could shift away from precious metals if other markets become more attractive. We attempt to manage this market volatility in several ways, including by entering into long-term supply agreements, in some cases through metal hedging, by investing in the developed state of the mines, attention to cost controls and monitoring liquidity to bridge periods when PGM prices are low. Automotive demand has generally continued to strengthen worldwide during 2010 after a difficult year in 2009. Production of vehicles in North America reportedly reached 9.1 million units in the first nine months of 2010, up sharply from about 5.9 million units in the same period last year. Reports from China suggest that auto production growth there has remained strong this year, although perhaps slowing a little in the third quarter, following a record pace of growth that continued in China even during the worst of the economic downturn. Despite measures taken to slow the exuberant Chinese economy, gross domestic product there still grew at about 9.4% in the first nine months of 2010. Analysts have projected that the world wide vehicle build rate during the third quarter 2010 exceeded the build rate prior to the 2008 financial collapse, largely due to the surging Chinese vehicle production. For the past 20 years, a key supplementary source of palladium supply to the market has been sales out of the Russian government’s Cold War strategic stockpiles. In many of those years, such sales have made the difference between surplus and deficit in the palladium market. Because the size of the stockpile and the volumes of stockpile sales are not disclosed by the Russian government, stockpile sales of Russian palladium generally are tracked by monitoring international trade statistics, including Russian exports of metal in particular to Switzerland, but also to the U.S. and Hong Kong. For the past two decades such exports have typically averaged between one and two million ounces annually. However, the volumes appear to have declined during 2009 and 2010, thus potentially constraining a key source of swing palladium supply. Mine production of palladium and platinum worldwide, which has fallen significantly since peaking in 2006, appears to be strengthening slightly in 2010 after declining modestly during 2009. North American Palladium’s Lac des Iles Mine in Canada, which was shut down for about 18 months, reopened during the 2010 second quarter, bringing about 140,000 ounces per year of palladium production back onto the market. Norilsk Nickel, the large Russian mining company that produces about 40% of the world’s annual palladium output and is also the majority stockholder of Stillwater prior to the closing of the two offerings, has indicated its 2010 palladium production likely will be equal to or slightly above its output in 2009. And the South African producers collectively seem to be projecting small increases in their output year-on-year, although recent operational issues there may make those increases difficult to achieve. Overall, it appears that PGM supplies remain relatively constrained, even in the face of fairly significant increases in PGM prices. The introduction of new platinum- and palladium-based exchange-traded-funds, or ETFs, into the U.S. market in January of this year provided a new investment vehicle for accessing these metals. Shares in these ETFs are fully collateralized by platinum and palladium held in bank vaults, and so are essentially surrogates for owning the metals themselves. At the end of the third quarter of 2010, the various PGM ETFs worldwide reportedly held in aggregate about a million ounces of platinum and 1.8 million ounces of palladium. Growth in worldwide platinum and palladium ETF holdings generally flattened out after May of this year as PGM prices softened in the face of a stronger dollar. However, with the subsequent weakening of the U.S. dollar against the euro in late September and October of 2010, sales of ETFs appeared to be strengthening again. Interestingly, experience to date has shown very S-33 little net liquidation of ETF holdings when PGM prices weaken — even during the steep price decline in the second half of 2008. Strategic Areas of Emphasis Our management has identified and focused on three broad strategic areas of emphasis. While specific initiatives have varied as markets have shifted and we have progressed, these fundamental strategic directions continue to provide a basic framework for management’s efforts to strengthen performance. 1. Be a Safe, Low-Cost Operator We maintain that companies with safe operations also tend to be well managed and efficient in other important areas. We measure safety performance using several criteria, including the frequency and severity of medical reportable incidents and lost-time accidents in comparison to our own historical performance and relative to other mining operations in the industry. Safety is also assessed in terms of the number and severity of citations issued by MSHA inspectors during their regular visits to the minesites. Both measures — accident frequency and regulatory compliance — are critical elements of our safety efforts. Various internal programs support these safety efforts, including annual refresher training and other training programs, pre-shift employee inspections of each work area, regular workgroup discussions of current safety issues and incidents, detailed accident investigations to identify core causes, reporting of near misses that had the potential of resulting in injuries, and more rarely so-called “safety stand-downs” to re-emphasize safety principles as necessary. We also respond promptly to correct issues identified by MSHA inspectors and to eliminate unsafe work practices. Our safety performance, measured in terms of reportable incidents per 200,000 hours worked, resulted in a year to date rate of 4.1 at the end of the third quarter of 2010, slightly better than the 4.2 rate reported for the comparable nine-month period last year. The significance of aiming to be a low-cost operator deserves some elaboration. Ore grades at our operations are some of the best in the world, and consequently total cash costs per ounce for our mining operations also rank among the lowest of any primary PGM producer in the industry. However, because our ore contains about 3.4 times as much palladium as platinum and South African ores typically have about twice as much platinum as palladium, our average revenues per ounce are lower and operating margins may be tighter than for South African producers. Other significant PGM producers, including Norilsk Nickel and the Canadian nickel operations, produce PGMs as by-products, assigning them almost zero cost. Consequently, we measure our performance as a low-cost operator in competitive terms, both relative to our own historical cost performance and relative to historical market prices for our products. The importance of low-cost operations takes on particular significance in view of the forthcoming expiration of the Ford supply agreement at the end of 2010. While we have had various conversations during 2010 with Ford and other potential customers, it is unlikely in today’s market that we will replicate the existing floor prices in any new or replacement sales agreement. With the loss or restructuring of the palladium floor prices in our sales contracts, we will lose the pricing cushion such floors have provided when and if prices cycle downward. To date, we have not entered into any long-term replacement PGM sales agreement for our mine production after 2010 although a number of potential customers have expressed interest. Absent such an agreement, spot volumes of platinum and palladium equivalent to our rate of mine production are traded regularly in terminal PGM markets, and if necessary, we believe we could sell all our mine production on a spot basis without adversely affecting the market. Our production guidance for 2010 currently anticipates between 480,000 and 490,000 mined ounces with a corresponding total cash cost per ounce of $395 to $400. Mine production in 2009 totaled 529,900 ounces at a total cash cost per ounce of $360. The reduced production relative to 2009 has resulted from production challenges during the second and third quarters of 2010 in the so-called “off-shaft” area of the Stillwater Mine and by recognition of the need to divert some additional production resources into mine development. Following the reduction in new development spending during 2009, we have had less flexibility to shift mining into other areas when operational problems arise. Overall at the Stillwater Mine, total ore tonnage produced year-to-date is essentially on plan, but with a higher percentage of ore coming out of the “upper-west” portion of the mine, which is lower grade than in the “off-shaft” area, total ounces of palladium and platinum produced to date are lagging 2009 levels and cash costs are higher. S-34 Management has identified a number of the current challenges limiting mining flexibility and is addressing these challenges. The installation of the Kiruna electric trucks for accessing the deeper portions of the off-shaft area — a long-term project — is now nearly complete and will open up more mining alternatives in that part of the mine. Development through a nearly barren zone toward the Lower West area of the Stillwater Mine also is now nearly complete on several levels, providing access to this new area of the mine. We also plan to resume some mining on the east side of the mine during 2011. Capital spending for 2010 has been increased from the originally budgeted $50 million to about $57 million, primarily to augment development efforts at both mines. The intent is to strengthen the developed state of the mines and also, particularly in view of stronger PGM prices, to position the mines over time for a modest expansion of production rates going forward. Two distinct long-term strategic projects have been identified, one on the far eastern side of the Stillwater Mine and the other on the far western side of the East Boulder Mine. Both appear to have attractive economics at current PGM prices. The planned up-front work at the Stillwater Mine involves rehabilitating some old headings on the east side of the mine, while at East Boulder the tunnel boring machine will be used to extend existing headings further to the west. In both instances, new ventilation raises, which will take several years to complete, will be needed before any mining efforts can proceed. As a result, only minimal spending on these two strategic projects is feasible in 2010 and 2011, but the required up-front work is being started. Several other, shorter-term opportunities also have been identified that have been incorporated into the existing mine plans. Although manpower on site remains adequate to meet the updated 2010 guidance, we will need to add manpower to support the additional development in 2011 for all of these future initiatives. While it may be a challenge to add all of the new miners needed, we have recently resumed some recruiting efforts in an effort to meet the increased requirements. Ore production at the Stillwater Mine averaged 2,115 tons of ore per day during the first nine months of 2010; this compares to an average of 2,122 ore tons per day produced during the same period of 2009. The rate of ore production at the East Boulder Mine averaged 1,098 tons per day during the first nine months of 2010, compared to an average of 1,116 ore tons per day during the same period of 2009. For the first nine months of 2010, the mines produced 280,600 ounces of palladium and 83,400 ounces of platinum, compared to 300,900 ounces of palladium and 90,700 ounces of platinum in the same period last year. 2. Palladium Market Development Significant sums have been spent each year for many years by a consortium of South African producers on marketing platinum. However, palladium historically has never enjoyed a comparable level of marketing support. We stepped into this void beginning in 2004, putting forward a comparatively modest marketing program that focused on providing technical support to manufacturers and bench jewelers and image advertising at the industry level. This effort continued until the economic downturn of late 2008 and 2009, at which time it was cut back sharply, but in 2010 and 2011 we are reinstituting these efforts, anticipating marketing expense of $4.0 million in 2011 related to market development with particular emphasis on China. As a result of this spending and the Marathon PGM acquisition, we expect significantly higher SG&A expenses in 2011 compared to 2010. Company representatives based in China regularly provide us with first-hand insight into palladium activity there and maintain contact with key palladium consumers. We also sponsor palladium image advertising in Chinese media. China first led the recent trend toward using palladium in jewelry and remains the largest market for it. About one million ounces of palladium are consumed each year worldwide in palladium jewelry, although we believe that the volume fluctuates with changes in palladium prices. Palladium jewelry is now available in all major markets worldwide, and in January of 2010 the U.K. mandated the hallmarking of all palladium jewelry, formally recognizing it, along with gold, silver and platinum, as a precious jewelry metal. Automotive applications for palladium in catalytic converters are well established for gasoline engines, but diesel engine catalytic technologies generally have been based on platinum. In recent years, driven mostly by economics, research efforts in the auto industry have focused on how to substitute less expensive palladium for platinum in these applications. We have encouraged this research and closely monitored its progress. Reportedly, it is now possible in the laboratory to replace about 50% of the platinum in a diesel system with palladium on nearly a S-35 one-for-one basis, although the average proportion of palladium in vehicles now in production is estimated to be closer to 25%. Other industrial applications for palladium include refinery catalysts, electronics, hydrogen generation and dentistry. Electronic uses that take advantage of palladium’s unique characteristics include multi-layered ceramic capacitors, high-end television screens, and compact discs. Palladium in thin films has a unique ability to pass hydrogen molecules while blocking other impurities, allowing relatively inexpensive production of high-purity hydrogen for chemical processes and fuel cells. Palladium alloys used in dental fillings wear well and have an expansion coefficient that closely matches that of the teeth themselves, although other materials tend to be substituted for palladium when its price rises. 3. Growth and Diversification We regularly monitor diversification opportunities in various mineral development projects, as well as potential merger or acquisition candidates and other business ventures. We are also continually seeking appropriate opportunities to diversify our existing mining and processing operations. Recognizing the need to broaden our base, we over the past several years have successfully expanded our recycling operations into a distinct business segment that has become a meaningful source of income, reducing our captive reliance financially on the performance of the mines. The recycling business has utilized surplus capacity within our smelting and refining facilities to generate an additional income stream, requiring relatively little incremental investment in facilities. As already noted, over the past year or so we have invested in some new dedicated recycling facilities that are intended to increase our capacity to handle recycled material and sharply reduce turnaround times for settlement with suppliers. We hold minority investments in two small exploration companies that target PGMs and other precious metals. Although in the past we have participated with these companies in specific exploration programs, at present we are not involved in any such programs. In 2011, we intend to establish a small exploration program aimed at evaluating opportunities to invest in various emerging mineral projects and perhaps to partner with other exploration teams. We carefully monitor various later-stage mineral development projects, as well as potential merger and acquisition candidates in an effort to diversify our financial and operating risk and perhaps add scale. Management believes that the acquisition of Marathon PGM, as described previously, will provide an excellent entry into a development-stage project that will utilize our resources effectively and establish a strong presence in an attractive North American PGM district and diversify our operations as to geography and product with its copper endowment. Results of Operations Nine Months Ended September 30, 2010 Compared to Nine Months Ended September 30, 2009 Results Our total revenues increased by 40.5% to $411.2 million for the first nine months of 2010 compared to $292.6 million for the same period in 2009. The following analysis covers key factors contributing to the increase in revenues: SALES AND PRICE DATA Nine Months Ended September 30, Increase Percentage (in thousands, except for average prices) (Decrease) Change Revenues $ $ $ 41% Ounces Sold: Mine Production: S-36 Nine Months Ended September 30,
